Citation Nr: 1512165	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-phlebitic syndrome of the right lower extremity, to include restoration of a 10 percent rating for swelling of the right foot.

2.  Entitlement to a rating in excess of 20 percent for post-phlebitic syndrome of the left lower extremity, to include restoration of a 10 percent rating for swelling of the left foot.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and if so whether the reopened claim should be granted.

4.  Entitlement to service connection for headaches, including as secondary to hypertension or bilateral post-phlebitic syndrome.

5.  Entitlement to service connection for a bilateral eye disability, including as secondary to hypertension or bilateral post-phlebitic syndrome.

6.  Entitlement to service connection for sores of the feet, including as secondary to bilateral post-phlebitic syndrome or as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that a July 2011 RO decision purportedly severed service connection for lymphedema of each foot, which had been assigned separate 10 percent ratings, and leaving only two 10 percent ratings for post-phlebitic syndrome, one for each lower extremity.  This was purportedly severed effective October 1, 2011, for each foot.  However, by a December 2012 rating decision, the RO granted an increased evaluation to 20 percent for post-phlebitic syndrome for each lower extremity, including each leg and foot, effective May 29, 2009.  Thus, there was no interval of severance or reduction in rating associated with the service-connected post-phlebitic syndrome of each lower extremity, and hence 38 C.F.R. § 3.105 regarding severance is not applicable.  Rather, on appeal is the question of entitlement to a higher evaluation for post-phlebitic syndrome for each lower extremity, including whether a separate ratings are warranted for post-phlebitic syndrome of each foot and leg.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
In the decision below, reopening of the claim for service connection for hypertension is granted.  The other issues on appeal are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of a July 2004 rating decision denying service connection for hypertension or submit any pertinent evidence within the appeal period.
 
2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim for service connection for hypertension was last finally denied by a July 2004 RO decision.  While the Veteran initiated an appeal of this decision, she did not perfect an appeal or submit pertinent evidence during the appeal period, and the decision became final.  

The RO decision on the claim in July 2004 was based on service treatment records, which reflect no diagnosis of or treatment for hypertension, and the report of a VA examination in June 2004 reflecting the examiner's opinion that current hypertension was unrelated to service-connected post-phlebitic syndrome of the lower extremities.  

The June 2004 VA examiner provided no explanation as to why hypertension was unrelated to the Veteran's post-phlebitic syndrome, except to assert that this was the examiner's opinion.  Since that time, the Veteran's post-phlebitic syndrome has been re-evaluated with findings and self-reported symptoms appearing to reflect some increase in severity.  Thus, in the absence of a medical evidence clarifying that more severe post-phlebitic syndrome will not aggravate the Veteran's hypertension, the Board concludes that the evidence suggesting that the post-phlebitic syndrome has worsened since the June 2004 examination is new and material.  Accordingly, reopening of the hypertension claim is warranted.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for hypertension is granted.


REMAND

The Veteran's bilateral post-phlebitic syndrome was last evaluated for compensation purposes in January 2012.  The Veteran has reported that she experiences flare-ups of this condition.  An assessment of the degree of disability present during flare ups is not currently of record.  In addition, the Veteran's authorized representative in a January 2015 appellate brief contended that the Veteran should be afforded a new examination to assess the current degree of severity of her post-phlebitic syndrome.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the disability and that the examination should be performed during a flare up, if feasible.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

A VA examination addressing whether the Veteran's hypertension was caused or permanently worsened by her service-connected post-phlebitic syndrome of the lower extremities is also required.  Since the Veteran is claiming that service connection is warranted for bilateral eye disability and headaches because they are secondary to hypertension, those claims must also be remanded.  Similarly, the Veteran is claiming that service connection for sores on her feet is warranted because they are secondary to post-phlebitic syndrome or hypertension.  Therefore, that claim will also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to address the nature and severity of the Veteran's post-phlebitic syndrome and its effect on functioning of her lower extremities including her feet.  To the extent feasible in coordination with the Veteran, this examination should be conducted during a flare-up or exacerbation of the Veteran's post-phlebitic syndrome.  All pertinent evidence of record should be made available to the examiner and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include identifying any skin abnormalities associated with the disability.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's hypertension and headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should be requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or permanently worsened by her bilateral lower extremity post-phlebitic syndrome.  

The examiner should also determine the nature of any headache disorder present during the period of the claim and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by her bilateral lower extremity post-phlebitic syndrome.

The examiner should also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the headache disorder was caused or permanently worsened by the Veteran's hypertension.  

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any sores on her feet that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to any such disorder that has been present during the period of the claim, the examiner should be requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by her bilateral lower extremity post-phlebitic syndrome and an opinion as to whether it is at least as likely as not that the sores were caused or permanently worsened by the hypertension.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  See 38 C.F.R. § 3.655.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


